Larkin, J. (dissenting).
We respectfully dissent. In our view the question presented is whether an inside employee involved in an automobile accident on a public highway while on his way to work, whose injuries are sustained on the employer’s premises, has been injured in the course of his employment and is entitled to compensation.
Although the premises of an employer, for compensation purposes, includes a parking lot maintained for employees (Malinka v Mugavero, 27 AD2d 691), only under limited circumstances has the concept of the precinct or area of employment been extended to situations where the accident occurred while the employee was entering or leaving his employer’s premises. One factor which has served as a basis for such extension is the exercise by the employer of some control over the area where the accident occurred (Matter of Singer v Rich Marine Sales, 25 AD2d 801; Matter of Brienza v Le Chase Constr. Corp., 17 AD2d 83). Other cases have awarded compensation where the actions of the employer effectively compelled the employee to use a particular entrance or exit to or from its premises (Matter of Flanagan v Ward Leonard Elec. Co., 274 App Div 1081; Matter of Leatham v Thurston & Braidich, 264 App Div 449, affd 289 NY 804). The concept of the course of employment has also been extended to include a public street between the employer’s place of business and a parking lot provided for the employees (Matter of Gaik v National Aniline Div., 5 AD2d 1039, mot for lv to app den 6 NY2d 706). In the instant case there was no traffic control device at the entrance to the employer’s premises where the accident occurred or any other indication that the employer exercised control over this portion of Kenmore Avenue. Because the portion of Kenmore Avenue where the accident occurred is not located between a parking lot used by employees and the place of employment, there can be no claim that the claimant had "attached himself’ to employment *80when the accident occurred (Matter of Gaik v National Aniline Div., supra).
The remaining question is whether claimant’s eligibility for compensation is determined by the place of the accident or the place where the injuries were sustained. In Matter of Ott v Gem Elec. Mfg. Co. (44 AD2d 331), as the decedent was parking his car in the employer’s lot, he noticed that it was smoking and immediately drove it from the employer’s premises to a vacant lot where it exploded, resulting in his death. This court, in holding that his death arose out of and in the course of his employment, found that it was not the place where the injuries were sustained which was determinative, but rather the place where the "accident * * * originated” (p 332). In the instant case, the accident originated on a public highway before the claimant had attached himself to his employment and did not later become compensable merely because it happened to have been concluded on the employer’s premises.
The decision should be reversed, and the claim dismissed.
Sweeney and Kane, JJ., concur with Herlihy P. J.; Main and Larkin, JJ., dissent and vote to reverse in an opinion by Larkin, J.
Decision affirmed, with costs to the Workmen’s Compensation Board.